DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1 recites “indicative of a medical conditions” and should apparently recite “indicative of a medical condition”.
Claim 3 recites “b. Frequency” and should apparently recite “b. frequency”.
Claim 3 recites “c. Initial” and should apparently recite “c. initial”.
Claim 3 recites “expanded failure investigation” and should apparently recite “expand failure investigation”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, and 11 of copending U.S. Patent Application No. 17/204,303 in view of Arellano-Payne and Hanley as applied below. This is a provisional double-patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations “means to collect, time stamp, translate, store and process data…”, “means to compose views that organize…”, “means to utilize patient care protocol specified data search script templates to…”, “means to design and conduct retrospective studies...”, and “means to create quality metrics…” recited in claims 1-3, and 8-9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Note that for computer-implemented functions, “the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed the function must be described in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing” - MPEP 2161.01(I). 


Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.






Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3, 6, and 8-9 recite “data” many times in ways that do not make it clear whether the “data” refers to new data or the previous data. For example claim 1 recites “monitored data elements from patients” and “patient data elements”. It is not clear whether this is a new “patient data element” or refers to the “monitored data element from patients”. Similarly “collecting and transmitting, agnostically, data” could refer to “data to be stored” or “transmitting data” or any other data referenced, or could be a new data introduced. As a final example, claim 1 refers to “patient data”, then data “collected during the treatment of the patient”, and finally “patient data” again. It is not clear whether each of these are the same data, or refer to 3 different sets of patient data, or some combination. Many more examples are present in claim 1, and similarly for claims 2-3, 6, and 8-9. Each of these antecedent basis ambiguities renders the scope of the claim indefinite.

Claims 1-3, 6, and 8-9 recite “user” many times in ways that do not make it clear whether the “user” refers to a new user or the previous user. For example claim 1 recites “let a user create or define” and “a user, actively involved in patient care” and “a user with the ability”. As another example, claim 1 

Claim 1 recites “each of the patients”, “from patients”, and “each of the patients”. It is not clear whether these limitations refer to each other, or to new patients, or a combination. Similarly for claim 8. Each of these antecedent basis ambiguities renders the scope of the claim indefinite.

Claims 1 and 8 recite “at least one communication hub for collecting and transmitting, agnostically, data from and to electronic devices, including medical devices and manual entry of data”. It is not clear whether “manual entry of data” is meant to modify “collecting and transmitting” or is in addition to the “collecting and transmitting”. For example: “collecting and transmitting, agnostically, data, including manual entry data, from and to electronic devices, including medical devices” is one interpretation. Alternatively, “at least one communication hub for manual entry of data and collecting and transmitting, agnostically, data from and to electronic devices, including medical devices”. As a result, the claim scope is rendered indefinite.

Claim 3 recites “user defined criteria” twice. It is not clear whether the second “user defined criteria” is in reference to the first. Similarly, claim 4 recites “user criteria”. It is not clear whether this refers to previously introduced elements or are a new user defined criteria. As a result, the antecedent basis ambiguity renders the scope of the claim indefinite. 

Claim 3 recites “including multiple patient care records”. It is not clear whether this is a reference to a new patient care record or to the patient care records of claim 1. As a result, the antecedent basis ambiguity renders the scope of the claim indefinite. 

Claim limitations “means to collect, time stamp, translate, store and process data…”, “means to compose views that organize…”, “means to utilize patient care protocol specified data search script templates to…”, “means to design and conduct retrospective studies...”, and “means to create quality metrics…” recited in claims 1-3, and 8-9, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “For software claims, the algorithm taken to perform the function must be described in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing… If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112].” - MPEP 2161.01(I).
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.




Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 6 are already present in claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Powell et al. (US Patent Application Publication 2012/0075103), referred to as Powell herein.
Amarasingham et al. (US Patent Application Publication 2015/0025329), referred to as Amarasingham herein [previously cited in Applicant’s IDS dated 6/16/2021].
Hussam et al. (US Patent Application Publication 2016/0117446), referred to as Hussam herein.
Arellano-Payne et al. (US Patent Application Publication 2004/0015891), referred to as Arellano-Payne herein.
Hanley et al. (US Patent Application Publication 2004/0083467), referred to as Hanley herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Amarasingham in further view of Hussam in further view of Arellano-Payne in further view of Hanley.


Regarding claim 1, Powell discloses a continuous improvement system for improving medical patient outcomes comprising (Powell, Abstract with ¶0053 and ¶0068-¶0069 and ¶0076 – remote view of patient data):

a data storage engine for collecting data from any electronic devices including medical devices and for storing data associated with the patient records and/or data to be stored as quality data and for storing the data collection time stamped data associated with the patient records and/or data to be stored as quality data (Powell, Powell, ¶0052, ¶0055 – database for storing patient data. Figs. 6A, 6B, and 7 with ¶0081 and ¶0087-¶0088, ¶0090-¶0092 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. See also Figs. 5C-5H - timestamps);
a data transfer network for transmitting data to any electronic devices including medical devices and providing access to all data, including continuous wave form data, collected during the treatment of the patient and quality data not included in any patient record storage location (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data. Fig. 7 with ¶0090-¶0092 – waveform from vital signs (quality of the measured parameter) is generated at the remote device. Audio can be played corresponding to features of the waveform (further indication of quality). For example the detection of a heart beat flatline and 
at least one communication hub for collecting and transmitting, agnostically, data from and to electronic devices, including medical devices and manual entry of data (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055, ¶0058 – database for storing patient data and transferring data from/to storage and remote devices. Information communicated to/from a variety of platforms. ¶0050-¶0051, ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history collected from monitoring devices and data acquisition systems, including manually input data such as nursing notes. Applicant’s Specification Page 16 describes agnostic as being compatible with different devices and/or operating systems),
time stamping the collected data as the data is collected, storing the data (Powell, Fig. 6A and 6B with ¶0081 and ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. See also Figs. 5C-5H - timestamps),

a user interface rules engine for receiving patient data, and transmitting time stamped data, having means to collect, time stamp, translate, store and process data in real time (Powell, ¶0079 – alerts to display patient cases with a corresponding alert status. Alerts can improve compliance with protocols, standards, and guidance. Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data. ¶0050, ¶0066, ¶0070, ¶0079-
to let a user create or define
to notify users, 

iii. 
define the period of time used to identify the cases for review, select future cases, past cases to some 
iv. define to whom, when, and how to communicate that cases meeting the defined criteria are available for review (Powell, ¶0068-¶0070, ¶0074, ¶0076 – access is restricted to users that have provided authenticated user ID and password combinations, and who correspond to the particular patient data);
whereby data from multiple disparate sources can be acquired, consolidated within a unified view, process controls and workflows can be run, and actionable insights can be delivered to specific users in real time (Powell, Fig. 2 with ¶0041 – data from first and second facility systems are transferred for display at the remote device. ¶0050 – multiple patient monitoring devices can provide data. See also ¶0051-¶0052. See also Fig. 5B with ¶0075-¶0080. ¶0069 – real-time patient data is provide. Figs. 5B through 6B with ¶0077-¶0089 – user can select, for example, patient groups, patients, patient data, and waveforms for additional display execution steps corresponding to present additional views of the patient groups, patients, patient data, and waveforms. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data. Figs. 9 and 10 with ¶0095 ¶0096 – audible alert notification provided while the user is working in an application).
However, Powell appears not to expressly disclose to let a user create or define protocol requirements, including required protocol execution steps, defined protocol control points, protocol 
However, in the same field of endeavor, Amarasingham discloses a real-time patient information monitor (Amarasingham, Abstract)
to let a user create or define protocol requirements, including required protocol execution steps, protocol documentation, and for prompting the user as to when a required step in the protocol needs to be performed and/or documented (Amarasignham, ¶0102, ¶0106, ¶0108-¶0110, ¶0113-¶0115 – lab results indicating a diagnosis of sepsis include an alert including sepsis best practices sent to the physician, improving patient care quality. ¶0015 – input and store healthcare staff’s prescribed treatment).
wherein the user may define the period of time used to identify the cases for review, the user may select future cases only, or past cases to some defined date, or a combination of the two (Amarasingham, Figs. 11-17 with ¶0092-¶0094 – user can filter cases and events by time period including defined dates. See also ¶0083-¶0086)
whereby data from multiple disparate sources can be acquired, consolidated within a unified view, process controls and workflows can be run, and actionable insights can be delivered to specific users in near-real time (Amarasingham, Abstract, ¶0082-¶0085, ¶0107, ¶0112, and ¶0125 – pathological events and patient data surrounding those events are provided. Process controls trigger alternate workflows to be carried out).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell to include filtering cases and events by specific dates and to include advice on treatment of the patient based on the teachings of Amarasingham. The motivation for doing so would have been enable users to more effectively review their past performance (Amarasingham, ¶0085-¶0086) and to more easily find cases 
However, Powell as modified appears not to expressly disclose defined protocol control points, and to notify users, based on execution steps defined by the users.
However, in the same field of endeavor, Hussam discloses monitoring patient medical information (Hussam, Abstract and ¶0011)
including defined protocol control points, and to notify users, based on execution steps defined by the users (Hussam, Fig. 10 with ¶0027-¶0029 – users can set threshold values that trigger alerts, and can define rules for how alerts are displayed. See also ¶0041-¶0042)
thereby provide a means to improve adherence to medical practitioner directed patient care (Hussam, ¶0023, ¶0027-¶0032 – user inputs for updating information, alert configuration, and medical report configuration are communicated to the remote database)
including implementation in machine language (Hussam, ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alerts, notifications, and reports of Powell as modified to include communicated user-defined rules and configuration implemented in machine langauge based on the teachings of Hussam. The motivation for doing so would have been to enable users to more effectively and efficiently receive the information that is of particular interest to them (Hussam, ¶0041-¶0042).
However, Powell as modified appears not to expressly disclose translating data received from an electronic source to the data storage machine-language and data from the data storage to the machine-language of the receiving electronic source.
However, in the same field of endeavor, Arellano-Payne discloses data transfer between computers (Arellano-Payne, Abstract), including

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data transfer of Powell as modified to include translation between machines based on the teachings of Arellano-Payne. The motivation for doing so would have been to facilitate transfer of instructions and data between otherwise incompatible platforms (Arellano-Payne, ¶0005).
However, Powell as modified appears not to expressly disclose machine code. However, in the same field of endeavor, Hanley discloses a method for executing code (Hanley), including translating received code into machine code (Hanley, Abstract with Fig. 3b with ¶0002, ¶0030, ¶0061).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data transfer of Powell as modified to include translating into machine code based on the teachings of Hanley. The motivation for doing so would have been to better enable execution on local machine hardware (Hanley, ¶0007, ¶0010, ¶0011).

Regarding claim 2, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the user interface rules engine includes means to compose views that organize data for end-users to consume (Powell, ¶0079 – alerts to display patient cases with a corresponding alert status. Alerts can improve compliance with protocols, standards, and guidance. Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data. ¶0050, ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history collected from monitoring devices and data acquisition systems).

Regarding claim 3, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the continuous improvement system provides means to i. utilize patient care protocol specific data search script templates to facilitate the acquisition of the required data, minimize the need for data management experts required to create, and run requested data retrieval (Powell, Fig. 5B with ¶0077 – search interface includes recently viewed display),
ii. retrospectively review data against defined criteria using protocol specific search scripts (Powell, Fig. 5B with ¶0077 – search interface includes recently viewed display as well as other search limitations such as the patients under the care of the user or a facility),
iii. expanded failure investigation of Never events by including multiple patients care records with user defined criteria (Powell, Fig. 5B-5D with ¶0077-¶0080 – search interface includes recently viewed display as well as other search limitations such as the patients under the care of the user or a facility and for retrieving information which can be used for the recited intended use),
iv. design and conduct retrospective studies using real-world data, including a. validation of proposed patient care protocols, b. design of white papers and peer review articles, and c. supplementing or replacing the needs for traditional clinical studies (Powell, Fig. 5B-5D with ¶0077-¶0080 – search interface includes recently viewed display as well as other search limitations such as the patients under the care of the user or a facility and for retrieving information which can be used for the recited intended use),
v. create quality metrics with the ability to monitor performance to the metrics, including a. percentage compliance to protocols (Amarasingham, ¶0090 – percentage of compliance),

c. Initial patient outcome (Amarasingham, ¶0090 – percentage of compliance),
d. patient outcome within 90 days of treatment (Amarasingham, ¶0090, ¶0105 – percentage of compliance within a time window inside 90 days. See also ¶0107, ¶0109),
e. care area utilization (Amarasingham, ¶0013, ¶0095, ¶0105 – resource availability including hospital rooms), and
vi. analyze patient outcomes based on patient care history based on actual visits to the facility and follow up visits expanded failure investigation of Never events by including multiple patients care records with user defined criteria (Powell, Fig. 5B-5D with ¶0077-¶0080 – search interface includes recently viewed display as well as other search limitations such as the patients under the care of the user or a facility and for retrieving information which can be used for the recited intended use. Amarasingham, ¶0090 – percentage of compliance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell to obtaining additional patient metrics based on the teachings of Amarasingham. The motivation for doing so would have been enable users to more effectively review their past performance (Amarasingham, ¶0085-¶0086) and to more easily find cases among a large number of cases (Amarasingham, ¶0008).

Regarding claim 4, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the system identifies which information is actionable using an algorithms based upon user criteria (Hussam, ¶0023, ¶0027-¶0032 – user inputs for updating information, alert configuration, and medical report configuration are communicated to the remote database).

Regarding claim 5, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the data collected is synchronized using the time of data collection (Powell, Fig. 6A and 6B with ¶0081 and ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. See also Figs. 5C-5H - timestamps).

Regarding claim 6, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the system communicates, agnostically, with any electronic device including medical devices and manually entered data (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055, ¶0058 – database for storing patient data and transferring data from/to storage and remote devices. Information communicated to/from a variety of platforms. ¶0050-¶0051, ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history collected from monitoring devices and data acquisition systems, including manually input data such as nursing notes. Applicant’s Specification Page 16 describes agnostic as being compatible with different devices and/or operating systems).

Regarding claim 7, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the system can replay the timeline of events (Powell, Figs. 6A, 6B, and 7 with ¶0081 and ¶0087-¶0088, ¶0090-¶0092 – user can play back historical waveform data or display the data in real time).

Regarding claim 8, Powell discloses a method of continuous improvement for improving medical patient outcomes comprising (Powell, Abstract with ¶0053 and ¶0068-¶0069 and ¶0076 – remote view of patient data):
providing a patient database containing information concerning the medical condition, history, and status of each of the patients, including both patient care record details and quality data collected to support a medical facility, monitored data elements from patients, patient data elements indicative of a medical conditions associated with each of the patients, and Quality Improvement Programs (Powell, Fig. 1 with Powell, ¶0052, ¶0055 – database for storing patient data. ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history. ¶0076 – remote view of patient data for example by a nurse or physician. ¶0077 – user friendly search interface. Abstract with Fig. 5C with ¶0079 – medical conditions associated with patient data, which is communicated to the remote device. ¶0097-¶0100 – computer executing instructions. Applicant’s Specification Page 25 describes a Quality Improvement Program as being focused on user friendly data searches);
providing a data storage engine for collecting data from any electronic devices including medical devices and for storing data associated with the patient records and/or data to be stored as quality data and for storing the data collection time stamped data associated with the patient records and/or data to be stored as quality data (Powell, Powell, ¶0052, ¶0055 – database for storing patient data. Figs. 6A, 6B, and 7 with ¶0081 and ¶0087-¶0088, ¶0090-¶0092 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. See also Figs. 5C-5H - timestamps);
providing a data transfer network for transmitting data to any electronic devices including medical devices and providing access to all data, including continuous wave form data, collected during the treatment of the patient and quality data not included in any patient record storage location (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, 
providing at least one communication hub for collecting and transmitting, agnostically, data from and to electronic devices, including medical devices and manual entry of data (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055, ¶0058 – database for storing patient data and transferring data from/to storage and remote devices. Information communicated to/from a variety of platforms. ¶0050-¶0051, ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history collected from monitoring devices and data acquisition systems, including manually input data such as nursing notes. Applicant’s Specification Page 16 describes agnostic as being compatible with different devices and/or operating systems),
time stamping the collected data as the data is collected, storing the data (Powell, Fig. 6A and 6B with ¶0081 and ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. See also Figs. 5C-5H - timestamps),

providing a user interface rules engine for receiving patient data and transmitted data, including time stamped data, comprising means to :

let a user create or define 
notify users, 

iii. 
define the period of time used to identify the cases for review, select future cases, past cases to some 
iv. define to whom, when and how to communicate that cases meeting the defined criteria are available for review (Powell, ¶0068-¶0070, ¶0074, ¶0076 – access is restricted to users that have provided authenticated user ID and password combinations, and who correspond to the particular patient data);
whereby data from multiple disparate sources can be acquired, consolidated within a unified view, process controls and workflows can be run, and actionable insights can be delivered to specific users in real time (Powell, Fig. 2 with ¶0041 – data from first and second facility systems are transferred for display at the remote device. ¶0050 – multiple patient monitoring devices can provide data. See also ¶0051-¶0052. See also Fig. 5B with ¶0075-¶0080. ¶0069 – real-time patient data is provide. Figs. 5B through 6B with ¶0077-¶0089 – user can select, for example, patient groups, patients, patient data, and waveforms for additional display execution steps corresponding to present additional views of the patient groups, patients, patient data, and waveforms. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data. Figs. 9 and 10 with ¶0095 ¶0096 – audible alert notification provided while the user is working in an application).

However, in the same field of endeavor, Amarasingham discloses a real-time patient information monitor (Amarasingham, Abstract)
to let a user create or define protocol requirements, including required protocol execution steps, protocol documentation, and for prompting the user as to when a required step in the protocol needs to be performed and/or documented (Amarasignham, ¶0102, ¶0106, ¶0108-¶0110, ¶0113-¶0115 – lab results indicating a diagnosis of sepsis include an alert including sepsis best practices sent to the physician, improving patient care quality. ¶0015 – input and store healthcare staff’s prescribed treatment).
wherein the user may define the period of time used to identify the cases for review, the user may select future cases only, or past cases to some defined date, or a combination of the two (Amarasingham, Figs. 11-17 with ¶0092-¶0094 – user can filter cases and events by time period including defined dates. See also ¶0083-¶0086)
whereby data from multiple disparate sources can be acquired, consolidated within a unified view, process controls and workflows can be run, and actionable insights can be delivered to specific users in near-real time (Amarasingham, Abstract, ¶0082-¶0085, ¶0107, ¶0112, and ¶0125 – pathological events and patient data surrounding those events are provided. Process controls trigger alternate workflows to be carried out).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell to include filtering cases and events by specific dates and to include advice on treatment of the patient based on the 
However, Powell as modified appears not to expressly disclose defined protocol control points, and to notify users, based on execution steps defined by the users.
However, in the same field of endeavor, Hussam discloses monitoring patient medical information (Hussam, Abstract and ¶0011)
including defined protocol control points, and to notify users, based on execution steps defined by the users (Hussam, Fig. 10 with ¶0027-¶0029 – users can set threshold values that trigger alerts, and can define rules for how alerts are displayed. See also ¶0041-¶0042)
thereby provide a means to improve adherence to medical practitioner directed patient care (Hussam, ¶0023, ¶0027-¶0032 – user inputs for updating information, alert configuration, and medical report configuration are communicated to the remote database)
including implementation in machine language (Hussam, ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alerts, notifications, and reports of Powell as modified to include communicated user-defined rules and configuration implemented in machine langauge based on the teachings of Hussam. The motivation for doing so would have been to enable users to more effectively and efficiently receive the information that is of particular interest to them (Hussam, ¶0041-¶0042).
However, Powell as modified appears not to expressly disclose translating data received from an electronic source to the data storage machine-language and data from the data storage to the machine-language of the receiving electronic source.

translating data received from an electronic source to the data storage machine-language and data from the data storage to the machine-language of the receiving electronic source (Arellano-Payne, Fig. 9 with ¶0022 – translate data from first computer language to second computer language and translate data from the second computer language to the first computer language. ¶0009 – assembler).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data transfer of Powell as modified to include translation between machine languages based on the teachings of Arellano-Payne. The motivation for doing so would have been to facilitate transfer of instructions and data between otherwise incompatible platforms (Arellano-Payne, ¶0005).
However, Powell as modified appears not to expressly disclose machine code. However, in the same field of endeavor, Hanley discloses a method for executing code (Hanley), including translating received code into machine code (Hanley, Abstract with Fig. 3b with ¶0002, ¶0030, ¶0061).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data transfer of Powell as modified to include translating into machine code based on the teachings of Hanley. The motivation for doing so would have been to better enable execution on local machine hardware (Hanley, ¶0007, ¶0010, ¶0011).

Regarding claim 9, Powell discloses the elements of claim 8 above, and further discloses wherein the user interface rules engine includes means to compose views that organize data for end-users to consume (Powell, ¶0079 – alerts to display patient cases with a corresponding alert status. Alerts can improve compliance with protocols, standards, and guidance. Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.